DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 26 is objected to because of the following informalities:  
Claim 26 (see lines 2-3) recites: “…the sink device while in the panel self-refresh mode”, however panel self-refresh mode was not previously mentioned in claim 21.
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 26, 29, 31, 36, 39, 41 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over GLEN US2012/0146968A1 (from IDS of 2/2/22) in view of TRIPATHI US2015/0362947A1 further in view of HUSSAIN US2012/0147020A1.

Regarding claim 21, GLEN teaches: 21. (New) A source device comprising: (GLEN: fig. 2: 200 see par. 35)
an interface (GLEN: fig. 2: 210 see par. 42); and 
processor circuitry to execute instructions to cause the source device to: (GLEN: fig. 2: 200 see par. 35) 
determine that video timing synchronization is to be maintained between the source device and the sink device while in a panel replay mode (GLEN: par. 34); 
while in the panel replay mode, enable a high-bandwidth communication link (GLEN: pars. 34 and 43); 
GLEN doesn’t teach however the analogous prior art TRIPATHI teaches: transmit a first timing symbol sequence via the high-bandwidth communication link, the first timing symbol sequence to convey timing information to the sink device (TRIPATHI: par. 46). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine transmit a first timing symbol sequence via the high-bandwidth communication link, the first timing symbol sequence to convey timing information to the sink device as shown in TRIPATHI with GLEN for the benefit of allowing the sink device to recover a clock [0046].
GLEN in view of TRIPATHI don’t teach however the analogous prior art HUSSAIN teaches: 
change a state of the high-bandwidth communication link (HUSSAIN: fig. 4: 408 see par. 41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine change a state of the high-bandwidth communication link as shown in HUSSAIN with the previous combination for the benefit of reducing the power consumption of the display data transmitter 102 in the self-refresh mode [0041].
 
Regarding claim 26, GLEN teaches: 26. (New) The source device of claim 21, wherein the processor circuitry is to maintain the video timing synchronization between the source device and the sink device while in the panel self-refresh mode (GLEN: par. 48).  

Regarding claim 29, GLEN teaches: 29. (New) The source device of claim 21, further including to enable the high-bandwidth communication link while in the panel replay mode regardless of whether a screen update is to be transmitted or not (GLEN: pars. 9, 34 and 43).  

Claim 31 is analogous to claim 21 and is therefore rejected using the same rationale. Claim 31 further requires a different preamble and an additional limitation, that are also taught by GLEN: A system comprising (GLEN: fig. 1, 100 see par. 24): a sink device (GLEN: fig. 3, 300 see par. 44). 

Claim 36 is analogous to claim 26 and is therefore rejected using the same rationale.

Claim 39 is analogous to claim 29 and is therefore rejected using the same rationale.

Claim 41 is analogous to claim 21 and is therefore rejected using the same rationale. Claim 41 further requires a different preamble, that is also taught by GLEN: A method comprising: (GLEN: par. 9).

Claim 42 is analogous to claim 21 and is therefore rejected using the same rationale. Claim 42 further requires a different preamble, that is also taught by GLEN: A non-transitory computer-readable medium including instructions, which, when executed, cause at least one processor to: (GLEN: fig. 1, 100 see par. 24; POSITA would recognize that a system includes a CRM with instructions).


Claim(s) 22, 32 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over GLEN in view of TRIPATHI further in view of HUSSAIN further in view of MESMER US2007/0152993A1.

Regarding claim 22, the previous combination of GLEN in view of TRIPATHI in view of HUSSAIN remains as above but doesn’t teach however the analogous prior art MESMER teaches: 22. (New) The source device of claim 21, wherein the processor circuitry is to resynchronize the source device and the sink device (MESMER: fig. 4: 414 see par. 39).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the source device, wherein the processor circuitry is to resynchronize the source device and the sink device as shown in MESMER with the previous combination for the benefit of addressing a shortcoming in the prior art by fulfilling a need for a graphics system and parts thereof that provides advantages for power efficient displays [0008].


Claim 32 is analogous to claim 22 and is therefore rejected using the same rationale.

Claim 43 is analogous to claim 22 and is therefore rejected using the same rationale.

Claim(s) 23, 30, 33, 40 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over GLEN in view of TRIPATHI further in view of HUSSAIN further in view of WYATT US2012/0236013A1 (from IDS of 9/6/22).


Regarding claim 23, the previous combination of GLEN in view of TRIPATHI in view of HUSSAIN remains as above but doesn’t teach however the analogous prior art WYATT teaches: 23. (New) The source device of claim 21, wherein the processor circuitry is to update a portion of a display image (WYATT: par. 77).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the source device, wherein the processor circuitry is to update a portion of a display image as shown in WYATT with the previous combination for the benefit of fulfilling a need in the art for an improved technique for updating the cached frame of video data in a self-refreshing display device [0007].


Regarding claim 30, GLEN in view of TRIPATHI, in view of HUSSAIN as modified by WYATT (with the same motivation from claim 23) further teaches: 30. (New) The source device of claim 21, wherein the first timing symbol sequence is a blanking start (BS) sequence (WYATT: pars. 44-45).

Claim 33 is analogous to claim 23 and is therefore rejected using the same rationale.

Claim 40 is analogous to claim 30 and is therefore rejected using the same rationale.

Claim 44 is analogous to claim 23 and is therefore rejected using the same rationale.


Claim(s) 24, 25, 34, 35 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over GLEN in view of TRIPATHI further in view of HUSSAIN further in view of ALBRECHT US2014/0267448A1.

Regarding claim 24, the previous combination of GLEN in view of TRIPATHI in view of HUSSAIN remains as above but doesn’t teach however the analogous prior art ALBRECHT teaches: 24. (New) The source device of claim 21, wherein the processor circuitry is to reduce power consumption in response to an adjusted refresh rate (ALBRECHT: par. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the source device, wherein the processor circuitry is to reduce power consumption in response to an adjusted refresh rate as shown in ALBRECHT with the previous combination for the benefit of fulfilling a need in the prior art for methods to enable power savings in a display without impacting visual effect or brightness [0003].

Regarding claim 25, GLEN in view of TRIPATHI in view of HUSSAIN as modified by ALBRECHT (with the same motivation from claim 24) further teaches: 25. (New) The source device of claim 24, wherein the processor circuitry is to determine a frame generation rate, the adjusted refresh rate based on the frame generation rate (ALBRECHT: pars. 20-21).

Claim 34 is analogous to claim 24 and is therefore rejected using the same rationale.

Claim 35 is analogous to claim 25 and is therefore rejected using the same rationale.

Claim 45 is analogous to claim 24 and is therefore rejected using the same rationale.

Claim(s) 27 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over GLEN in view of TRIPATHI further in view of HUSSAIN further in view of GOPAL US2015/0134985A1 (from IDS of 2/2/22).

Regarding claim 27, the previous combination of GLEN in view of TRIPATHI in view of HUSSAIN remains as above but doesn’t teach however the analogous prior art GOPAL teaches: 27. (New) The source device of claim 26, wherein to maintain activation of the high-bandwidth communication link, the processor circuitry is to cause transmission of an idle pattern to the sink device (GOPAL: pars. 3, 4 and 17).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the source device, wherein to maintain activation of the high-bandwidth communication link, the processor circuitry is to cause transmission of an idle pattern to the sink device as shown in GOPAL with the previous combination for the benefit of addressing a shortcoming the prior art in that because the PHY is an analog circuit and requires a long latency time to wake up and condition itself to get ready for data transmission. Since the long latency impacts the user experience, generally a PHY is not allowed to go into a power gated state in any mode where low wake up latency is a requirement [0005].

Claim 37 is analogous to claim 27 and is therefore rejected using the same rationale.




Claim(s) 28 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over GLEN in view of TRIPATHI further in view of HUSSAIN in view of ANSARI US2018/0130443A1 further in view of TAKAHIRO JP 2018173485 A.

Regarding claim 28, the previous combination of GLEN in view of TRIPATHI in view of HUSSAIN remains as above but doesn’t teach however the analogous prior art ANSARI teaches: 28. (New) The source device of claim 21, wherein the processor circuitry is to cause communication of a frame update including a Presentation Time Stamp to maintain video timing synchronization (ANSARI: par. 30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the source device, wherein the processor circuitry is to cause communication of a frame update including a Presentation Time Stamp to maintain video timing synchronization as shown in ANSARI with the previous combination for the benefit of allowing a display sink to determine when a frame should be presented on a display panel [0030].
The previous combination of GLEN in view of TRIPATHI in view of HUSSAIN in view of ANSARI remains as above but doesn’t teach however the analogous prior art TAKAHIRO teaches: the Presentation Time Stamp based on a universal time standard (TAKAHIRO: pg. 6 last par - pg. 7 1st par.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Presentation Time Stamp based on a universal time standard as shown in TAKAHIRO with the previous combination for the benefit of to provide an image processing device that can decrease refreshing rate even when part of memory data memorised in an image memory is updated during image display by self-refreshing [pg. 1, 1st par.].

Claim 38 is analogous to claim 28 and is therefore rejected using the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LEE US20130235014A1, SUNG 20180204502A1, KOO US20130235941A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612